DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              YVONNE FONG,
                                Appellant,

                                    v.

U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE, SUCCESSOR IN
 INTEREST TO BANK OF AMERICA, NATIONAL ASSOCIATION, AS
TRUSTEE, SUCCESSOR BY MERGER TO LASALLE BANK NATIONAL
  ASSOCIATION, AS TRUSTEE FOR MERRILL LYNCH MORTGAGE
      INVESTORS TRUST, MORTGAGE LOAN ASSET-BACKED
CERTIFICATES, SERIES 2006-MLN1, and MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC, AS NOMINEE FOR US GUARANTEE
                 MORTGAGE CORPORATION,
                        Appellees.

                              No. 4D21-1424

                          [January 27, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry Stone, Senior Judge; L.T. Case No.
062017CA006109AXXXCE.

  Jonathan Kline and Joseph G. Paggi, III of Jonathan Kline, P.A.,
Weston, for appellant.

   Kathleen D. Kilbride, Sara F. Holladay and Emily Y. Rottmann of
McGuireWoods LLP, Jacksonville, for appellee U.S. Bank National
Association, as Trustee.

PER CURIAM.

  Affirmed.

MAY, GERBER and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.